            Case 3:20-cv-06761-EMC Document 51 Filed 12/29/20 Page 1 of 7


1     GIBSON, DUNN & CRUTCHER LLP                     XAVIER BECERRA
     AVI WEITZMAN, pro hac vice                       Attorney General of California
2    aweitzman@gibsondunn.com                         THOMAS S. PATTERSON
3    LEE R. CRAIN, pro hac vice                       Senior Assistant Attorney General
     LIESEL SCHAPIRA, pro hac vice                    MARK R. BECKINGTON
4    KAYLIE SPRINGER, pro hac vice                    Supervising Deputy Attorney General
     200 Park Avenue                                  R. MATTHEW WISE, SBN 238485
5    New York, NY 10166-0193                          Matthew.Wise@doj.ca.gov
     Telephone: (212) 351-4000                        Deputy Attorney General
6    Facsimile: (212) 351-4035
7    VIVEK GOPALAN, SBN 296156                        1300 I Street, Suite 125
     VGopalan@gibsondunn.com                          P.O. Box 944255
8    555 Mission Street, Suite 3000                   Sacramento, CA 94244-2550
     San Francisco, CA 94105-0921                     Telephone: (916) 210-6046
9    Telephone: (415) 393-8200                        Facsimile: (916) 324-8835
     Facsimile: (415) 374-8306
10
                                                      Attorneys for Plaintiff State of California, by
11   Attorneys for Plaintiffs Bryan Muehlberger,      and through Attorney General Xavier Becerra
     Frank Blackwell, and Giffords Law Center to
12   Prevent Gun Violence

13                                [Additional Counsel Listed on Next Page]
14

15                                 UNITED STATES DISTRICT COURT

16                              NORTHERN DISTRICT OF CALIFORNIA

17                                       SAN FRANCISCO DIVISION

18
      STATE OF CALIFORNIA, et al.,                     CIVIL CASE NO.: 3:20-CV-06761-EMC
19
                           Plaintiffs,
20
                    v.                                 JOINT STIPULATION AND [PROPOSED]
21                                                     ORDER TO EXTEND DEADLINE FOR
      BUREAU OF ALCOHOL, TOBACCO,                      PLAINTIFFS’ OPPOSITION TO
22    FIREARMS AND EXPLOSIVES, et al.,                 POLYMER80’S MOTION TO INTERVENE
                                                       AND BRIEFING SCHEDULE
23                         Defendants.

24                                                     Hon. Edward M. Chen

25                                                     Hearing Date: January 28, 2020
                                                       Hearing Time: 1:30 pm PT
26

27

28



      JOINT STIPULATION AND [PROPOSED] ORDER TO EXTEND DEADLINE FOR PLAINTIFFS’ OPPOSITION TO
          POLYMER80 MOTION TO INTERVENE AND BRIEFING SCHEDULE – CASE NO. 3:20-CV-06761-EMC
            Case 3:20-cv-06761-EMC Document 51 Filed 12/29/20 Page 2 of 7


1    Additional Counsel
2    GIFFORDS LAW CENTER TO
3    PREVENT GUN VIOLENCE
     HANNAH SHEARER, SBN 292710
4    268 Bush St. # 555
     San Francisco, CA 94104
5    Telephone: (415) 433-2062
     Facsimile: (415) 433-3357
6

7    J. ADAM SKAGGS, pro hac vice
     DAVID M. PUCINO, pro hac vice
8    223 West 38th St. # 90
     New York, NY 10018
9    Telephone: (917) 680-3473
10
     Attorneys for Plaintiffs Bryan Muehlberger,
11   Frank Blackwell, and Giffords Law Center to
     Prevent Gun Violence
12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                                   2
      JOINT STIPULATION AND [PROPOSED] ORDER TO EXTEND DEADLINE FOR PLAINTIFFS’ OPPOSITION TO
          POLYMER80 MOTION TO INTERVENE AND BRIEFING SCHEDULE – CASE NO. 3:20-CV-06761-EMC
           Case 3:20-cv-06761-EMC Document 51 Filed 12/29/20 Page 3 of 7


1           Pursuant to Civil Local Rule 6-2, the State of California, Bryan Muehlberger, Frank Blackwell,
2    and Giffords Law Center to Gun Prevent Violence, (“Plaintiffs”), Bureau of Alcohol, Tobacco,
3    Firearms and Explosives, Regina Lombardo, Michael Curtis, United States Department of Justice, and
4    William Barr, (“Defendants”), (collectively, the “Parties”), by and through their respective counsel of
5    record, hereby stipulate and agree as follows:
6           WHEREAS, Plaintiffs filed a Complaint in this matter on September 29, 2020 (Dkt. 1) and
7    served Defendants on October 1, 2020 (Dkt. 13);
8           WHEREAS, Polymer80, Inc. filed a Motion to Intervene on December 21, 2020 (Dkt. 47);
9           WHEREAS, absent extension, Plaintiffs’ Opposition to Polymer80, Inc.’s Motion to Intervene
10   is due on or before January 4, 2020;
11          WHEREAS, the Parties met and conferred regarding extending the time for Plaintiffs to respond
12   to Polymer80, Inc.’s Motion to Intervene and a briefing schedule and respectfully request, pursuant to
13   Civil Local Rule 6-2, that the Court enter the schedule set forth below, which provides the Parties
14   adequate time for briefing and takes into account upcoming scheduling conflicts; and
15          NOW, THEREFORE, pursuant to Civil Local Rule 6-2, and subject to the approval of the
16   Court, the Parties hereby stipulate and request, through their undersigned counsel, that the Court enter
17   the following briefing schedule for Polymer80, Inc.’s Motion to Intervene:
18              •   Plaintiffs shall file their opposition on or before January 14, 2020;
19              •   Proposed Intervenor Polymer80 shall file its reply on or before January 21, 2021; and
20              •   The Hearing on the Motion to Dismiss date will remain unchanged and shall be heard
21                  on January 28, 2021 at 1:30 pm PT.
22

23   Dated: December 29, 2020                     /s/       Avi Weitzman
24                                                GIBSON, DUNN & CRUTCHER LLP
25                                                AVI WEITZMAN, pro hac vice
                                                  aweitzman@gibsondunn.com
26                                                LEE R. CRAIN, pro hac vice
                                                  LIESEL SCHAPIRA, pro hac vice
27                                                KAYLIE SPRINGER, pro hac vice
                                                  200 Park Avenue
28
                                                  New York, NY 10166-0193
                                                        3
     JOINT STIPULATION AND [PROPOSED] ORDER TO EXTEND DEADLINE FOR PLAINTIFFS’ OPPOSITION TO
         POLYMER80 MOTION TO INTERVENE AND BRIEFING SCHEDULE – CASE NO. 3:20-CV-06761-EMC
          Case 3:20-cv-06761-EMC Document 51 Filed 12/29/20 Page 4 of 7


1                                          Telephone: (212) 351-4000
                                           Facsimile: (212) 351-4035
2

3                                          VIVEK GOPALAN, SBN 296156
                                           VGopalan@gibsondunn.com
4                                          555 Mission Street, Suite 3000
                                           San Francisco, CA 94105-0921
5
                                           GIFFORDS LAW CENTER TO
6                                          PREVENT GUN VIOLENCE
7                                          HANNAH SHEARER, SBN 292710
                                           268 Bush St. # 555
8                                          San Francisco, CA 94104
                                           Telephone: (415) 433-2062
9                                          Facsimile: (415) 433-3357
10
                                           J. ADAM SKAGGS, pro hac vice
11                                         DAVID M. PUCINO, pro hac vice forthcoming
                                           223 West 38th St. # 90
12                                         New York, NY 10018
                                           Telephone: (917) 680-3473
13
                                           Attorneys for Plaintiffs Bryan Muehlberger, Frank
14
                                           Blackwell, Giffords Law Center to Prevent Violence
15

16

17   Dated: December 29, 2020              /s/ R. Matthew Wise

18                                         XAVIER BECERRA
                                           Attorney General of California
19                                         THOMAS S. PATTERSON
                                           Senior Assistant Attorney General
20
                                           MARK R. BECKINGTON
21                                         Supervising Deputy Attorney General
                                           R. MATTHEW WISE, SBN 238485
22                                         Matthew.Wise@doj.ca.gov
                                           Deputy Attorney General
23

24                                         1300 I Street, Suite 125
                                           P.O. Box 944255
25                                         Sacramento, CA 94244-2550
                                           Telephone: (916) 210-6046
26                                         Facsimile: (916) 324-8835
27                                         Attorneys for Plaintiff State of California, by
28                                         and through Attorney General Xavier Becerra

                                                4
     JOINT STIPULATION AND [PROPOSED] ORDER TO EXTEND DEADLINE FOR PLAINTIFFS’ OPPOSITION TO
         POLYMER80 MOTION TO INTERVENE AND BRIEFING SCHEDULE – CASE NO. 3:20-CV-06761-EMC
          Case 3:20-cv-06761-EMC Document 51 Filed 12/29/20 Page 5 of 7


1    Dated: December 29, 2020              /s/       Dan Mauler
2                                          JEFFREY BOSSERT CLARK
3                                          Acting Assistant Attorney General
                                           LESLEY FARBY
4                                          Assistant Branch Director
                                           DANIEL D. MAULER ( VA Bar # 73190)
5                                          Trial Attorney
                                           United States Department of Justice
6
                                           Civil Division
7                                          Federal Programs Branch
                                           1100 L Street NW
8                                          Washington, DC 20005
                                           Telephone: (202) 616-0773
9                                          FAX: (202) 616-8470
                                           dan.mauler@usdoj.gov
10

11                                         Attorneys for Defendants

12

13
     Dated: December 29, 2020              /s/       John F. Olsen
14
                                           JOHN F. OLSEN
15                                         jolsen@fiplawgroup.com
                                           Ferdinand IP, LLP
16
                                           800 West El Camino Real, Suite 180
17                                         Mountain View, CA 94040
                                           Telephone: (818) 412-4515
18
                                           James J. McGuire*
19                                         Michael R. Patrick*
20                                         Mark A. Berube*
                                           (*pro hac vice application to be filed)
21                                         Barton, LLP
                                           711 Third Avenue, 14th floor
22                                         New York, New York 10017
                                           Telephone: (212) 687-6262
23

24                                         Attorneys for Proposed Intervenor Polymer80

25

26

27

28

                                                 5
     JOINT STIPULATION AND [PROPOSED] ORDER TO EXTEND DEADLINE FOR PLAINTIFFS’ OPPOSITION TO
         POLYMER80 MOTION TO INTERVENE AND BRIEFING SCHEDULE – CASE NO. 3:20-CV-06761-EMC
           Case 3:20-cv-06761-EMC Document 51 Filed 12/29/20 Page 6 of 7


1
                                       SIGNATURE ATTESTATION
2

3
     Pursuant to Local Rule 5-1(i), I hereby attest that concurrence in the filing of the document has been
4    obtained from each of the other Signatories.

5

6
     Dated: December 29, 2020                              /s/   Avi Weitzman
7                                                                Avi Weitzman
8

9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                                       6
     JOINT STIPULATION AND [PROPOSED] ORDER TO EXTEND DEADLINE FOR PLAINTIFFS’ OPPOSITION TO
         POLYMER80 MOTION TO INTERVENE AND BRIEFING SCHEDULE – CASE NO. 3:20-CV-06761-EMC
          Case 3:20-cv-06761-EMC Document 51 Filed 12/29/20 Page 7 of 7


1                                         [PROPOSED] ORDER
2          Having considered the Parties’ Stipulation, and good cause appearing, the Court hereby

3    GRANTS the Parties’ stipulation. IT IS HEREBY ORDERED that:

4             •   Plaintiffs shall file their opposition on or before January 14, 2020;

5             •   Proposed Intervenor Polymer80 shall file its reply on or before January 21, 2021; and

6             •   The Hearing on the Motion to Dismiss will remain unchanged and shall be heard on

7                 January 28, 2021 at 1:30 pm PT.

8    PURSUANT TO STIPULATION, IT IS SO ORDERED.
9

10   Dated: ________________, 2020
                                                        Honorable Edward M. Chen
11                                                    United States District Court Judge
12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                                     7
     JOINT STIPULATION AND [PROPOSED] ORDER TO EXTEND DEADLINE FOR PLAINTIFFS’ OPPOSITION TO
         POLYMER80 MOTION TO INTERVENE AND BRIEFING SCHEDULE – CASE NO. 3:20-CV-06761-EMC
